Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with THAO DONG on 05/17/2022. Confirmed with Ms. Thao Dong on 05/17/2022, that the amendment to the specification filed on 05/01/2020 regarding the "cross reference to related applications" (Par.[0001]) and Par.[00099] filed on 05/01/2020 was omitted by mistake in the replacement specification filed on 04/14/2022. Amendments to Par.[0001] and [00099] filed on 05/01/2020 should be entered.
 Please amend Par. [0001] of the replacement specification filed on 04/14/2022 to read as follows:
“This application is the National Phase of PCT/KR2018/013258 filed on November 02, 2018, which claims priority under 35 U.S.C. §119(a) to Patent Application No. 10-2017- 0145585 and 10-2017-0148699 filed in the Republic of Korea on November 02, 2017 and November 09, 2017, respectively, all of which are hereby expressly incorporated by reference into the present application.”

Please amend Par. [0100] of the replacement specification filed on 04/14/2022 to read as follows:
“FIGS. 12A and 12B are views for describing a wireless charging method in a wireless power transmitter according to still another embodiment.”

Reasons for Allowance
Claims 1-10 and 12-23 are allowed. The following is the examiner’s statement for allowance. Regarding claims 1 and 14 the prior art does not disclose or suggest the following: 
“…wherein when the response signal includes the NAK information, the wireless power transmitter; determines whether to perform wireless charging by comparing an acceptable quality factor value to the measured quality factor value, the acceptable quality factor value being less than the threshold quality factor value, transmits information including a second guaranteed power value that is less than the first guaranteed power in response to the measured quality factor value being greater than the acceptable quality factor value, and transitions to the power transfer phase for transferring power at the second guaranteed power value without performing the calibration” in combination with the remaining limitations of independent claim 1. Dependent claims 2-10, 12-13 and 15-22 are also allowed.
Regarding claim 23, the prior art does not disclose or suggest the following: 
“…wherein the controller is further configured to:
when the response signal is the NAK signal, receive a power transmitter capability package indicating the minimum guaranteed power based on the wireless power transmitter determining to perform wireless charging by comparing an acceptable quality factor value to a measured quality factor value, the acceptable quality factor value being less than a threshold quality factor value determined using a reference quality factor value included in the foreign object detection status packet transmitted to the wireless power transmitter, and transmit a specific request signal to the wireless power transmitter requesting either the minimum guaranteed power or a value less than the minimum guaranteed power.” in combination with the remaining limitations of independent claim 23. 

The examiner found VAN WAGENINGEN (US 2017/0018977 A1, hereinafter VAN) and NAKANO et al. (US 2015/0171633 A1, hereinafter NAKANO) to be the closest prior art of record.
VAN discloses a wireless power transfer system includes a power transmitter providing power to a power receiver via an inductive power signal. A foreign object detector generates a foreign object detection estimate from a comparison of a measured load to an expected load of the inductive power signal when the power receiver is operating in the test mode. A controller enters the power transmitter and receiver into the power transfer mode when the foreign object detection estimate is indicative of no detection of a foreign object. In the power transfer mode, a parasitic power loss detector generates a parasitic power loss detection for the power transfer if a parasitic power loss estimate is outside a range. NAKANO discloses a wireless charging system comprising a method for detecting the presence of undesirable foreign matter in a region between a wireless power transmission apparatus and a power reception apparatus are described. First and second detection methods, based on different detection schemes, may be used to detect and distinguish the presence of foreign matter from misalignment during power transfer operation. A first detection method may be used before power is transferred to a load in a power reception apparatus, and a second detection method may be used while power is supplied to the load. However, neither reference nor their combination disclose the above missing limitation and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.
	
/AHMED  OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859